Citation Nr: 0634894	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  The veteran served in the Republic of Vietnam from 
February 1968 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2005 Board Remand.  This matter was 
originally on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.   

The Board notes that the veteran requested a Travel Board 
hearing in his January 2005 VA Form 9; however, his attorney 
subsequently wrote in February 2005 correspondence that the 
veteran did not request a personal hearing before the Board.  
Thus, the veteran's hearing request is considered withdrawn.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In December 2005, the Board remanded the veteran's claim and 
instructed the RO to provide the veteran with appropriate 
VCAA notice that particularly addressed what evidence was 
needed in order for the veteran to prevail on his PTSD claim.  
The record reflects that the RO subsequently sent the veteran 
and his representative a VCAA notice letter in January 2006 
that asked for specific details of the combat-related 
incidents that resulted in PTSD and any relevant records that 
the veteran had to support his claim; however, the RO 
received no response to the notice letter and issued a May 
2006 supplemental statement of the case (SSOC) that continued 
to deny the claim.  In May 2006, the veteran responded that 
he had no additional information or evidence to give VA to 
substantiate his PTSD claim.      

Nevertheless, the Board observes that the veteran previously 
reported in a June 2004 letter that the 1st Infantry Division 
at Lai Khe received incoming rocket and mortar fire on the 
first day of his transfer to the unit and that his unit 
continued to receive incoming fire three to four times a week 
throughout his Vietnam service.  The veteran also wrote in 
the October 2004 PTSD Questionnaire that his unit received 
incoming mortar and rocket fire during a time called the Tet 
Offensive and indicated that such activity occurred from July 
1968 to September 1968.  The veteran's service personnel 
records confirm that he served in Vietnam as a cannoneer and 
was assigned to HHC1stInfDiv USARPAC from February 23, 1968 
to March 15, 1968 and to HHB6thBn15thArty1stInfDiv from March 
16, 1968 to February 11, 1969.  A review of the record 
reveals that no records request has previously been submitted 
in an effort to corroborate the veteran's claimed stressor 
events.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

In consideration of the foregoing, the Board finds that a 
remand to the RO for additional development is warranted in 
order to afford the veteran every consideration with respect 
to the issue on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request a search of the 
unit and organizational history and 
operational reports for HHC1stInfDiv 
USARPAC to determine whether the veteran's 
unit received incoming rocket and mortar 
fire or otherwise engaged in combat 
activity at Lai Khe from February 23, 1968 
to approximately March 23, 1968.  The RO 
should also request a search of the unit 
and organizational history and operational 
reports for HHB6thBn15thArty1stInfDiv to 
determine whether the veteran's unit 
received incoming rocket and mortar fire 
or otherwise engaged in combat activity 
from July 1968 to September 1968.  The 
veteran's claimed stressor events pertain 
to combat service as an artilleryman in 
Vietnam.  

2.  If the veteran's stressor events are 
verified, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the identity and etiology of any 
mental disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  If the examiner determines that 
the veteran currently has PTSD, the 
examiner should specifically address 
whether PTSD is more likely than not (i.e., 
probability of more than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
causally or etiologically related to the 
veteran's claimed Vietnam stressor events.  
The examiner should confirm that the 
veteran's claims folder was available for 
review.  Please send the claims folder to 
the examiner for review in conjunction with 
the examination.  

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
        
The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



